*404HH
per curiam:
El 30 de abril de 1993 el Director de la Ofi-cina de Inspección de Notarías, Ledo. Govén D. Martínez Suris, nos informó sobre las gestiones infructuosas —desde julio de 1992— dirigidas a que el notario Ricardo Skerrett Yordán subsanara varias deficiencias en su obra notarial, consistentes en haber omitido en numerosas escrituras los sellos de rentas internas, notariales y de asistencia legal.
Vista esa información, el 28 de mayo pasado le concedi-mos veinte (20) días improrrogables para que las corri-giera, bajo apercibimiento de sanciones disciplinarias. Fue notificado personalmente el 2 de junio.
Por incumplir, el 20 de agosto lo suspendimos provisio-nalmente del ejercicio de la notaría. Nuevamente le conce-dimos veinte (20) días para subsanarlas/1) y simultánea-mente que mostrara causa ante este Foro por la cual no debería ser suspendido indefinidamente de la notaría. Fue advertido que su ulterior incomparecencia podría dar mo-tivo a que la sanción disciplinaria se extendiera a la abogacía. Inexplicablemente, hizo caso omiso.
HH H-l
Las circunstancias expuestas no nos dejan más alternativa que extender su suspensión al ejercicio de la abogacía. Primero, es harto conocida la importancia de cancelar en los instrumentos notariales los sellos de rentas *405internas y de otros conceptos, y su omisión acarrea fuertes sanciones disciplinarias. In re Aponte Parés, 132 D.P.R. 448 (1993); In re Rodríguez Dávila, 132 D.P.R. 447 (1993). Y segundo, su dejadez —al ignorar nuestros requerimien-tos— sólo puede interpretarse como que no tiene interés de continuar ejerciendo la abogacía y notaría. In re Castro Jiménez, 132 D.P.R. 1040 (1993).

Se dictará la correspondiente sentencia suspendiéndolo indefinidamente de la abogacía.

La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton no intervinieron.

(1) Consistente de las siguientes:
Protocolo de 1988, Escritura Núm. 88, adeuda treinta y cuatro dólares ($34) en sellos de rentas internas y un dólar ($1) notarial: Escrituras Núms. 11 y 12, no tienen sellos; Protocolo de 1989, Escrituras Núms. 6, 7 y 8 no tienen sellos; Protoco-los de 1990, 1991 y 1992, todas las escrituras carecen de sellos, y Protocolo de 1993, en el índice de 9 de febrero- de 1993 se informó la Escritura Núm. 5 cuando en realidad era la Escritura Núm. 1.
Además, el Registro de Declaraciones Juradas carece de un número sustancial de sellos de Asistencia Legal de dos dólares ($2).